Affirmed and Memorandum Opinion filed May 9, 2013.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-12-00909-CR

                     DAVID EARL STANLEY, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 411th District Court
                             Polk County, Texas
                         Trial Court Cause No. 19197

                 MEMORANDUM                      OPINION


      Appellant was convicted of the offense of arson and placed under
community supervision for ten years. Subsequently, the State filed a motion to
revoke community supervision.       Following a hearing, the trial court found
appellant had violated the terms of his community supervision, granted the motion
to revoke, and sentenced appellant to confinement for ten years in the Institutional
Division of the Texas Department of Criminal Justice. Appellant filed a notice of
appeal.

      Appellant’s appointed counsel filed a brief in which he concludes the appeal
is wholly frivolous and without merit. The brief meets the requirement of Anders
v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967), by presenting a professional
evaluation of the record and demonstrating why there are no arguable grounds to
be advanced. See High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).

      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of the right to examine the appellate record and file a pro se response. See Stafford
v. State, 813 S.W.2d 503, 510 (Tex. (Tex. Crim. App.1991). As of this date, no
pro se response has been filed.

      We have carefully reviewed the record and counsel’s brief and agree the
appeal is wholly frivolous and without merit. Further, we find no reversible error in
the record. We are not to address the merits of each claim raised in an Anders brief
or a pro se response when we have determined there are no arguable grounds for
review. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

      Accordingly, the judgment of the trial court is affirmed.



                                      PER CURIAM



Panel consists of Justices Brown, Christopher, and McCally.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2